                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

U.S. BANK, N.A., SUCCESSOR             §
TRUSTEE TO LASALLE BANK                §
NATIONAL ASSOCIATION, ON               §
BEHALF OF THE HOLDERS OF BEAR          §
STEARNS ASSET BACKED                   § No. 3:20-cv-2104-N-BT
SECURITIES I TRUST 2006-HE7,           §
ASSET-BACKED CERTIFICATES              §
SERIES 2006-HE7,                       §
                                       §
            Plaintiff,                 §
                                       §
v.

BRIDGET PARSON,

            Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendations of United States Magistrate Judge Rebecca Rutherford

recommending the Court deny Plaintiff’s Rule 59(e) Motions for Reconsideration

(ECF Nos. 57, 58, & 59) and Motion for Leave to Proceed in forma pauperis on

Appeal (ECF No. 61). The Court has reviewed the Findings, Conclusions, and

Recommendations for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendations of the United States Magistrate Judge.


      SO ORDERED this 4th day of May, 2021.




                                      1
____________________________
DAVID C. GODBEY
UNITED STATES DISTRICT JUDGE




 2
